PD-0857-14
                                                                  COURT OF CRIMINAL APPEALS
                                                                                   AUSTIN, TEXAS
February 23, 2015
                                                                Transmitted 2/20/2015 3:45:38 PM
                                                                  Accepted 2/23/2015 8:14:52 AM
                             NO. PD-0857-14                                         ABEL ACOSTA
                                                                                            CLERK
                    IN THE COURT OF CRIMINAL APPEALS
                                OF TEXAS

                              14-12-00642-CR
                         IN THE COURT OF APPEALS
                      FOURTEENTH DISTRICT OF TEXAS
                             HOUSTON, TEXAS

                            KENNETH LEE DOUDS,
                                       Appellant

                                         v.

                                STATE OF TEXAS,
                                          Appellee


    On Petition for Discretionary Review from the
Fourteenth Court of Appeals in Cause No. 14-12-00642-
CR, reversing the trial court in Cause No. 180270 in
County Court at Law No. 1 of Brazoria County, Texas


 APPELLEE’S NOTIFICATION OF APPEARANCE AT ORAL ARGUMENT


TO THE HONORABLE            JUSTICES         OF   THE   COURT    OF    CRIMINAL
APPEALS:

         The Appellee       in Cause No.           180270 in      the County

Court         at    Law   No.    One   of      Brazoria    County,        Texas,

respectfully          submits     this       Appellee’s   Notification           of




                                         1
Appearance   at   Oral   Argument   and   would   respectfully

inform the Court of the following:

    Charles Adams will be representing the Appellee at

oral argument on Wednesday, March 18, 2015 at 9:00 A.M.

in the above styled and number cause, before the Court

of Criminal Appeals in Austin, Texas.


                          Respectfully submitted,

                          CHARLES D. ADAMS, IV


                          By: /s/ Charles D. Adams
                          Charles D. Adams, IV
                          Texas Bar No.: 24026760
                          7930 Broadway, Suite 106
                          Pearland, Texas 77546
                          cadams4@gmail.com
                          Tel. (281) 412-4151
                          Fax. (281) 412-4581
                          Attorney for Kenneth Lee Douds




                              2
                     CERTIFICATE OF SERVICE

    I   hereby     certify   that    on   this   the   20th   day    of

February, 2015, a true and correct copy of the above,

attached     and   foregoing     Appellee’s       Notification       of

Appearance    at     Oral    Argument     was    served    upon     the

Brazoria     County     District        Attorney’s        Office    in

accordance    with    Rule    9.5    of    the    Texas    Rules     of

Appellate Procedure and a copy was also served on the

State   Prosecuting     Attorney     in   compliance       with    Rule

68.11 of the Rules of Appellate Procedure.

Jeri Yenne
District Attorney
111 E. Locust, Suite 408A
Angleton, Texas 77515
Texas Bar No. 04240950
Email: melodye@brazoria-county.com
Fax: (979) 864-1525

David Bosserman
Assistant District Attorney
111 E. Locust, Suite 408A
Angleton, Texas 77515
Texas Bar No. 02679520
Email: davidb@brazoria-county.com
Fax: (979)864-1525




                                 3
Lisa C. McMinn
State Prosecuting Attorney
P.O. Box 13046
Austin, Texas 78711
Texas Bar No. 13803300
Email: Lisa.McMinn@spa.texas.gov
Email: information@spa.texas.gov



                         /s/ Charles D. Adams
                         Charles D. Adams




                           4